Lynch, J.
(dissenting, with whom Fried, J., joins). For substantially the reasons stated in the opinion of the Appeals Court I disagree with the court’s conclusion that the prosecutor’s closing remarks do not require a new trial. As the court concedes, the prosecutor improperly vouched for the victim’s credibility, Commonwealth v. Ciampa, 406 Mass. 257, 265 (1989), and argued facts not in evidence, Commonwealth v. Kelly, 417 Mass. 266, 270 (1994), in telling the jury that the victim was “not a twelve-year-old who was sexually active running the streets, doing things that might [lead] you to believe that she would come in here and lie. Nothing. Absolutely nothing. I tell you, ladies and gentlemen, she was credible.” Unlike the court, however, I believe that the circumstances surrounding this blunder were such that a new trial is warranted. Given that the defendant’s primary defense was that the victim manufactured the rape allegation to conceal her other sexual activity, the prosecutor’s remark that she was not sexually active went to the very heart of the defendant’s case. See Commonwealth v. Kozec, *650399 Mass. 514, 518 (1987). Moreover, apart from the victim’s testimony, the Commonwealth’s evidence linking the defendant to this crime was far from overwhelming. Commonwealth v. Clary, 388 Mass. 583, 591 (1983). Finally, the judge’s instructions, though pointing out that closing arguments are not evidence and that vouching should be disregarded, were too general. The judge’s failure to correct the misstatement regarding the victim’s sexual activity, in particular, rendered the instructions insufficient to remedy the prosecutor’s errors. Commonwealth v. Santiago, 425 Mass. 491, 500 (1997).
Even if the defendant’s objection was not specific enough to extend to the comments concerning the victim’s lack of sexual activity, the prosecutor’s blunders in my view created a substantial risk of a miscarriage of justice. Commonwealth v. Loguidice, 420 Mass. 453, 455-456 (1995). The defendant is entitled to a new trial, and I therefore respectfully dissent.